January 30, 1940. The opinion of the Court was delivered by
The facts of this appeal are fully stated in the Order of Judge Johnson, from which the appeal comes to this Court. We concur in the conclusion reached by him, but will add to it the following conclusion.
The plaintiff-appellant alleges, as one ground of the attack upon the validity of the deed, that it was given in consideration that Joe Grant, the son of the grantor, be released from jail and the prosecution against him dismissed. It may be that the money received by Maggie Grant as the purchase price of her land was used by her for that purpose, but there is no evidence that the prosecutor was in any way a party to the transaction.
Let the Order of Judge Johnson be reported. It is affirmed.
MESSRS. JUSTICES CARTER, BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE L.D. LIDE concur.